Citation Nr: 1423877	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a low back disability, rated 10 percent prior to December 2, 2011, and 20 percent as of December 2, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2002 to June 2005 and April 2010 to April 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2011 and October 2013, the issues currently on appeal were remanded for further development.  


FINDINGS OF FACT

1.  Prior to December 2, 2011, the Veteran's low back disability did not cause limitation of thoracolumbar flexion to 60 degrees or less, or limitation of motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  The Veteran's right knee disability is manifested by pain and range of motion from 0 to 125 degrees with X-ray evidence of arthritis, additional limitation due to pain, dysfunction, knee instability, or laxity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 (2013).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2013 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).   Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine, including under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013). 

Low Back Disability

The Veteran asserts that his service-connected low back disability is more severe than currently rated.  Service connection was established for lumbar muscle strain in a November 2005 rating decision, with an assigned 0 percent rating, effective June 23, 2005.  A November 2012 rating decision granted a 10 percent rating, effective June 23, 2005, and a 20 percent rating effective December 2, 2011.

The Veteran's service medical records show that he experienced a back and right knee injury in December 2004 and was diagnosed with ligamentous strain.  A June 2005 MRI of the knee showed small joint effusion and a probably previous sprain, and MRI of the lumbar spine showed mild degenerative disc disease at L4-L5 with very small central disc protrusion.  In August 2005, the Veteran was diagnosed with chronic knee and back pain.

At a September 2005 orthopedic examination, the Veteran's low back disability was manifested by pain, degenerative disc disease at L4-L5 with a small central disk herniation at the same level; 90 of 90 degrees of forward flexion; and 30 of 30 degrees of extension, lateral flexion, and rotations.  Repetitive motion of the lower back did not have any effect on the patient's range of motion, pain, fatigability, weakness, or endurance.  

At a January 2007 VA examination, the examiner noted that the Veteran reported constant pain, radiation of the pain along the right lower extremity accompanied by numbness down to the ankle region, and flare-ups on prolonged standing, walking, and bending.  The Veteran did not report any incapacitating episodes.  Range of motion of the thoracolumbar spine showed forward flexion from 0 to 90 degrees; extension of 30 degrees; left and right lateral flexion, and left and right lateral rotation of 30 degrees each, with pain in the last 5 to 10 degrees of those motions.  Repetitive motion of the spine did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner diagnosed degenerative disc disease at the L5-S1 levels with right lower extremity radiculopathy. 

The December 2011 VA examination showed that the Veteran experienced pain and stiffness, and flare-ups limiting prolonged walking, standing, bending, twisting, lifting, or carrying.  The range of motion on forward flexion was 0 to 80 degrees, with painful motion beginning at 80 degrees; extension ended at 20 degrees, with evidence of painful motion beginning at 20 degrees; right lateral flexion ended at 30 degrees, with pain at 30 degrees; left lateral flexion ended at 30 degrees, with evidence of painful motion at 30 degrees; right lateral rotation ended at 30 degrees, with evidence of painful motion at 30 degrees; and left lateral rotation ended at 30 degrees, with evidence of painful motion at 30 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  He had functional loss and functional impairment of the thoracolumbar spine.  He had paraspinous tenderness or pain on palpation; had guarding or muscle spasms.  He did not have an abnormal gait or spinal contour; muscle strength testing was normal.  He did not have muscle atrophy.  Deep tendon reflexes and sensory exam were normal.  The straight leg raising test was negative.  He did not have any radiculopathy symptoms.  He had intervertebral disc syndrome, but no incapacitating episodes, and that he occasionally used a back brace.  The examiner reported that imaging studies documented arthritis of the thoracolumbar spine and narrowing space between L5-S1 and L4-L5.  

Another December 2011 examination shows that the Veteran experienced pain, with occasional radiation along the lateral aspect of the right lower extremity; that the pain was precipitated by prolonged standing and walking, heavy lifting, and doing exercises such as sit-ups and push-ups; that he had no bladder or bowel disturbances; that he experienced no limping and did not use assistive walking devices; that he occasionally used a back brace; that he did not take any pain pills; that he did not have any incapacitating episodes in the last year; and that there was tenderness at L4 and S1 and over the sacroiliac joint.  Range of motion showed flexion to 80 degrees, with pain starting at 60 degrees; extension to 20 degrees, with pain at 10 degrees; right and left lateral flexion and right and left lateral rotation to 25 degrees, with pain starting at 10 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays taken showed narrowing of the L5-S1 and L4-5 disk spaces.

Treatment records from May 2012 to October 2013 show that the Veteran continued treatment for lower back and right knee issues at the VA Medical Center which included physical therapy.  In May 2012, the range of motion for his back was 50 percent for flexion; 75 percent for right side bend; 25 percent for left side bend; 25 percent extension; 50 percent right rotation; and 25 percent left rotation.  A MRI of the lumbar spine showed a narrow space between L5-S1, which also appeared in the 2007 MRI, and was possibly related to sacralization, and mild disc narrowing at L4-L5.  In October 2013, the Veteran was diagnosed with L5-S1 disc protrusion.

A December 2013 VA examination shows that the Veteran experienced constant back pain, which increased with exercise, driving for prolonged periods of time, and upon bending and carrying his child.  There was no radiation of back pain, paresthesia, numbness, tingling, or weakness of the legs, and flare-ups had no impact on the function of the thoracolumbar spine.  Forward flexion was 75 degrees, with pain beginning at 75 degrees; extension was 30 degrees, with pain beginning at 30 degrees; right lateral flexion was 20 degrees, with pain beginning at 20 degrees; left lateral flexion was 30 degrees, with pain beginning at 30 degrees; right lateral rotation was 30 degrees, with pain beginning at 30 degrees; and left lateral rotation was 30 degrees, with pain beginning at 30 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and the only range of motion that changed was forward flexion, which stopped at 65.  The Veteran did not have localized tenderness or pain.  He did not have an abnormal gait or spinal contour.  Muscle strength testing was normal.  He had mild radiculopathy in the right lower extremity.  His right L4/L5/S1/S2/S3 nerve roots were involved in the radiculopathy.  He did not experience ankylosis of the spine.  He experienced no other neurologic abnormalities.  He did not have intervertebral disc syndrome.  He used no assistive devices.  There was no documented arthritis.  The examiner diagnosed the Veteran with L5-S1 central disc protrusion without neural compressive effects.

Low back strain is rated under Diagnostic Code 5237.  That Diagnostic Code uses The General Rating Formula which provides that a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013).

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013). 

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2013).

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The Board notes that the Veteran has been separately rated for right lower extremity radiculopathy associated with the lumbar strain and assigned a 10 percent rating, effective December 14, 2013.  The Board finds no evidence of any other ratable neurologic disorder due to the lumbar spine disability that would result in any separate or higher rating for neurologic disability at any time during the period under consideration.  The right lower extremity radiculopathy is not shown to be more than mild.

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted at any time under consideration in this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board finds that the overall evidence of record demonstrates that, before December 2, 2011, the Veteran's forward flexion was limited to no less than 00 degrees, as shown on the January 2007 VA examination, with combined thoracolumbar spine range of motion of no less than 220 degrees without credible objective evidence of additional limitation due to pain or dysfunction.  Furthermore, the evidence did not show or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

The Board also finds that, as of December 2, 2011, the Veteran's forward flexion was limited no less than 75 degrees, as shown on the December 2013 VA examination, or 60 degrees with pain as shown on December 2011 VA examination, with combined thoracolumbar spine range of motion no less than 215 degrees without credible objective evidence of additional limitation due to pain or dysfunction.  The Board further finds that the persuasive and credible evidence of record demonstrates no chronic neurological abnormalities besides the already separately rated right lower extremity radiculopathy.  Therefore, a rating in excess of 20 percent for a low back disability is not warranted as of December 2, 2011.

Consideration has been given to assigning a higher disability rating for both periods on appeal.  However, there is no indication from the record that the Veteran has ankylosis of the thoracolumbar spine, or the entire spine, or flexion limited to 60 degrees or less before December 2, 2011, or limited to 30 degrees or less as of December 2, 2011.  The evidence does not show a combined range of motion of 120 degrees or less prior to December 2, 2011..  The Board notes that the additional limitations the Veteran experiences due to pain, weakness, and fatigability were accounted for by the VA examiners and have been considered by the Board.  38 C.F.R. § 4.40, 4.45 (2013).   There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's low back.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased ratings for his low back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee Disability

The Veteran asserts that his service-connected right knee disability is more severe than currently rated.  VA records show that service connection was established for a right knee disability in a November 2005 rating decision, which granted a 0 percent rating disability effective June 23, 2005.  A November 2012 rating decision granted an increased 10 percent rating for the right knee disability, effective June 23, 2005.  

The Veteran's service medical records show that he experienced a back and right knee injury in December 2004 and was diagnosed with ligamentous strain.  A June 2005 MRI of the knee showed small joint effusion and a probably previous sprain, and a MRI of the lumbar spine showed mild degenerative disc disease at L4-5 with very small central disc protrusion.  In August 2005, the Veteran was diagnosed with chronic knee and back pain.   

At a September 2005 VA examination, the examiner noted that the Veteran was injured in December 2004 when a moving tank struck him.  The examiner noted that the Veteran initially reported incontinence of bladder and weakness in the leg, with a sensation of tingling and numbness of the right leg and the right knee.  A right knee MRI showed a small joint effusion and a possible grade 1 sprain of the medial collateral ligament.  The Veteran reported constant pain in the right knee; weakness in the right knee; no stiffness, no swelling; no heat; no giving away or locking of the knee; all-day flare-ups which occurred about three times a week when he stood in excess of 30 minutes, jogged, or sat in excess of an hour, and which were relieved by alcohol consumption; and that the flare-ups affected his daily activities functions by requiring him to rest and stretch.

Upon examination, the examiner noted that there were no deformities in the lower extremities; there were no muscle spasms; there was no sensory or motor deficit; deep tendon reflexes were equal and physiological in both lower extremities; all tests performed were normal and negative; there was no tendon instability in the knee.  The range of motion in the right knee was 0 degrees to 130 degrees.  There was no pain on motion in the right knee.  The examiner stated that there was no increased heat over the right knee; there was no swelling; there was no effusion; there was negative patellar ballottement; no crepitus; no ligamentous instability in either the anteroposterior or mediolateral plane; and diffuse tenderness over the right lumbar region and the medial aspect of the right knee.  Repetitive motion of the right knee did not have any effect on the range of motion, pain, fatigability, weakness, or endurance.  The examiner diagnosed right knee strain.

At a January 2007 VA examination, the examiner noted that the December 2004 accident actually dislocated the Veteran's meniscus and that surgery was recommended, but not performed.  The examiner found that an August 2006 MRI of the right knee showed low grade chondromalacia of the patella and that the Veteran was treated with physical therapy and elastic knee wrap.  The examiner noted that the Veteran had constant right knee pain with flare-ups on prolonged walking, sitting, and squatting; had no limitation of motion of the knee; had no swelling, locking, or giving out of the knee; sometimes used a knee brace; took ibuprofen for pain; and was able to perform his activities of daily life and his duties as a security officer.

Upon physical examination, the examiner noted that the Veteran did not walk with a limp and had normal heel and toe rising.  Examination of the right knee showed no measurable atrophy, no swelling, and no suprapatellar knee effusion; the knee was stable with intact collateral and cruciate ligaments; and there was mild tenderness over the medial joint line, and over the medial and inferior borders of the patella, with positive patellar compression sign.  The range of motion of the right knee showed flexion from 0 to 140 degrees, with pain starting at 110 degrees.  Flexion in the left knee was to 145 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  There was mild crepitus of the right knee.  Pain was worse on squatting.   The examiner noted that an August 2006 MRI of the right knee showed low grade chondromalacia of the patella.  The examiner diagnosed chondromalacia of the right patella and chronic right knee sprain.

At a December 2011 VA examination, the Veteran reported that he had constant pain over the medial aspect of his right knee and that the pain flared up on long standing and walking more than half a mile, and during cold weather.  The Veteran stated that there was occasional swelling and popping and locking of the knee, but no giving out.  He had no limitation of motion.  He used a knee brace, but did not use any pain pills.  The pain did not interfere with his activities of daily living, and he had no incapacitating episodes in the last year.  

Upon physical examination, the examiner noted that the Veteran walked with a normal gait and good heel and toe rising.  The Veteran's right knee showed no swelling, deformity, or atrophy.  There was a positive patellar compression test.  There was tenderness over the anterior margin of the mediofemoral condyle.  All signs tested for were negative.  Flexion of the right knee was from 0 to 135 degrees with pain at 110 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  X-rays showed a normal right knee.  The examiner noted that a May 2009 MRI showed a full-thickness cartilaginous loss of osteochondral lesion at the anterior margin of the mediofemoral condyle.  The examiner diagnosed the Veteran with right knee full-thickness osteochondral lesion of the mediofemoral condyle.

Treatment records from May 2012 to October 2013 show that the Veteran continued VA treatment for right knee issues, which included physical therapy.  In March 2013, MRI of the Veteran's right knee showed a small focus of increased signal at the anterior aspect of the medial femoral condyle subchondral region, but everything else appeared normal.  The Veteran underwent cortisone injections in both knees in March 2013, and reported later that the injections lasted only three days.  In October 2013, the Veteran was diagnosed with possible right patellofemoral pain syndrome.   

At a December 2013 VA examination, the Veteran stated that he experienced constant right knee pain.  The examiner reported that the Veteran did not have localized tenderness or pain.  He did not have an abnormal gait.  Muscle strength testing was normal.  Deep tendon reflexes were absent in the right knee and normal in the left.  He had decreased sensation to light touch in the right upper anterior thigh and thigh/knee.  He had mild radiculopathy in the right lower extremity and the right L4/L5/S1/S2/S3 nerve roots were involved in the radiculopathy.  He experienced no other neurologic abnormalities.  He used no assistive devices.  There was no documented arthritis.  

The Veteran also reported that his knee hurt all the time, and it got worse when standing or walking; that he could barely sleep due to the knee pain; that it swelled at the end of the work day; and that he applied ice packs to it and took Tylenol to relieve the pain.  Right knee flexion was 125 degrees, with pain beginning at 125 degrees.  There was no limitation of extension and no pain on extension.  Flexion remained the same after repetitive-use testing with three repetitions.  The Veteran had no tenderness or pain to palpation of the right knee.  Muscle strength was normal.  Joint stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  McMurray test for the right knee was positive.  A January 2013 MRI showed no significant or ligamentous tear and a small focus of increased signal in the anterior aspect of the medial femoral condyle subchondral region.

Knee disabilities are rated pursuant to the criteria found in Diagnostic Codes 5256 to 5261.  38 C.F.R. § 4.71a (2013).  Under those criteria, a rating of 10 percent is warranted where the evidence shows slight recurrent subluxation or lateral instability (Diagnostic Code 5257), symptomatic removal of semilunar cartilage (Diagnostic Code 5259), limitation of flexion to 45 degrees (Diagnostic Code 5260), or limitation of extension to 10 degrees (Diagnostic Code 5261).  A rating of 20 percent is warranted where the evidence shows moderate recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), limitation of flexion to 30 degrees (Diagnostic Code 5260), or limitation of extension to 15 degrees (Diagnostic Code 5261).  A rating of 30 percent is warranted where the evidence shows ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees (Diagnostic Code 5256), severe recurrent subluxation or lateral instability (Diagnostic Code 5257), limitation of flexion to 15 degrees (Diagnostic Code 5260), or limitation of extension to 20 degrees (Diagnostic Code 5261).  A rating of 40 percent is warranted where the evidence shows ankylosis of the knee in flexion between 10 degrees and 20 degrees (Diagnostic Code 5256) or limitation of extension to 30 degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a (2013).

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

Separate ratings may be assigned for limitation of flexion and for limitation of extension. Separate ratings may also be assigned for limitation of motion under Diagnostic Codes 5003 and 5010 and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings. VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990  (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604  (1997).

The Board finds that the Veteran's right knee disability is manifested by no more than pain and range of motion from 0 to no less than 125 degrees, without evidence of arthritis, additional limitation due to pain or dysfunction, knee instability, or knee laxity.  There was no evidence of instability on the examinations or in the treatment reports, and the Board finds that evidence persuasive that there is no separately ratable recurrent instability..  Range of motion was from 0 to 125 degrees, with no additional loss in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  The Veteran's knee is currently rated under Diagnostic Code 5299-5260, which allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Therefore, the Veteran has demonstrated painful motion of the leg at the right knee, but has not otherwise met a compensable rating for right knee symptomology.  Therefore, the minimum compensable rating of 10 percent is assigned.

The evidence does not show any compensable level of recurrent lateral instability or subluxation, limitation of flexion, or limitation of extension that can be assigned any separate or higher rating.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right knee disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria. There is no indication that the average industrial impairment from the disabilities is in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings, or marked interference with employment.  There is no  indication that either the Veteran's low back disability or his right knee disability by themselves cause a marked interference with employment beyond that contemplated by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for a low back disability, prior to December 2, 2011, is denied.

Entitlement to a rating in excess of 20 percent for a low back disability, as of December 2, 2011, is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


